COURT OF APPEALS OF VIRGINIA


Present: Judge Elder, Senior Judge Annunziata and Retired Judge Hodges*


DOMINION VIRGINIA POWER AND
 DOMINION RESOURCES, INC.
                                                               MEMORANDUM OPINION * *
v.     Record No. 1409-08-1                                         PER CURIAM
                                                                  NOVEMBER 4, 2008
HAROLD DEAN FLORA, JR.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Arthur T. Aylward; Angela F. Gibbs; Midkiff, Muncie & Ross,
                 P.C., on briefs), for appellants.

                 (John H. Klein; Montagna, Klein, Camden LLP, on brief), for
                 appellee.


       Dominion Virginia Power and Dominion Resources, Inc. appeal a decision of the

Workers’ Compensation Commission finding that Harold Dean Flora, Jr. (claimant) proved

(1) his psychiatric disability is causally related to his compensable May 23, 2001 injury by

accident; (2) he has been totally disabled since November 1, 2006, based upon the opinions of

the treating orthopedic surgeon, Dr. Lawrence Morales, and, therefore, had no duty to market;

(3) referral to Dr. Donald Mingione, a psychologist, was appropriate; (4) he has reached

maximum medical improvement with respect to his left leg; and (5) he sustained a fifteen percent

permanent partial impairment of his left lower extremity due to radicular symptoms and a seven

percent permanent partial impairment of his left lower extremity due to the knee. We have

reviewed the record and the commission’s opinion and find that this appeal is without merit.

       *
        Retired Judge Hodges took part in the consideration of this case by designation pursuant
to Code § 17.1-400(D).
      **
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Accordingly, we affirm for the reasons stated by the commission in its final opinion. See Flora

v. Dominion Virginia Power, VWC File No. 207-01-02 (May 20, 2008). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                          -2-